Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about October 26,1995, which, insofar as appealed from, denied plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff seeks to recover rent due under a written lease executed by the corporate defendant and guaranteed by the individual defendant. Defendants admit executing these documents, but assert that their purpose was to defraud plaintiff’s construction lender into advancing additional funds and were never intended by the parties to be enforceable, and that the parties are not strangers in that, among other things, the individual defendant is one of the plaintiff corporation’s three directors. We agree with the motion court that this parol evidence offered by defendants raises issues of credibility inappropriate for summary judgment treatment. While parol evi*435dence is generally inadmissible to contradict, vary, add to, or subtract from the terms of an integrated agreement such as the instant lease and guarantee, it is admissible to show that a " 'writing, although purporting to be a contract, is, in fact, no contract at all’ ” (Greenleaf v Lachman, 216 AD2d 65, 66, lv denied 88 NY2d 802, quoting Richardson, Evidence § 606 [Prince 10th ed]; see also, Paolangeli v Cowles, 208 AD2d 1174). We have considered plaintiff’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rubin, William and Mazzarelli, JJ.